Exhibit 3.1


















BY-LAWS


of


WATTS WATER TECHNOLOGIES, INC.


Amended and Restated as of July 12, 2010





 
 

--------------------------------------------------------------------------------

 



ARTICLE I


Stockholders


Section 1.  Annual Meeting.  The annual meeting of stockholders shall be held at
the hour, date and place within or without the United States which is fixed by
the Board of Directors or the Chairman of the Board, which hour, date and place
may subsequently be changed at any time by vote of the Board of Directors.  If
no annual meeting has been held for a period of thirteen months after the
Corporation's last annual meeting of stockholders, a special meeting in lieu
thereof may be held, and such special meeting shall have, for the purposes of
these By-laws or otherwise, all the force and effect of an annual meeting.  Any
and all references hereafter in these By-laws to an annual meeting or annual
meetings also shall be deemed to refer to any special meeting(s) in lieu
thereof.


Section 2.  Matters to be Considered at Annual Meeting.  At an annual meeting of
stockholders, only such business shall be conducted, and only such proposals
shall be acted upon, as shall have been properly brought before the annual
meeting (a) by, or at the direction of, the Board of Directors or a designated
committee thereof or (b) by any holder of record (both as of the time notice of
such proposal is given by the stockholder as set forth below and as of the
record date for the annual meeting in question) of any shares of capital stock
of the Corporation entitled to vote at such annual meeting who complies with the
procedures set forth in this Section 2 (or, with respect to nominations of
candidates for election as Directors, as set forth in Section 3 of Article II
hereof).  In addition to any other applicable requirements, for business to be
properly brought before an annual meeting by a holder of record of any shares of
capital stock entitled to vote at such annual meeting, the stockholder must have
given timely notice thereof in writing to the Secretary of the Corporation as
set forth in this Section 2 and such stockholder or his representative must be
present at the annual meeting.  To be timely, a stockholder's notice must be
delivered to, or mailed to and received at, the principal executive offices of
the Corporation (a) not less than 75 days nor more than 120 days prior to the
anniversary date of the immediately preceding annual meeting of stockholders
(the "Anniversary Date") or (b) in the event that the annual meeting of
stockholders is called for a date more than 10 days prior to the Anniversary
Date, not later than the close of business on (i) the 20th day (or if that day
is not a business day of the Corporation, on the next succeeding business day)
following the first date on which the date of such meeting was publicly
disclosed or (ii) if such date of public disclosure occurs more than 75 days
prior to such scheduled date of such meeting, then the later of (1) the 20th day
(or if that day is not a business day for the Corporation, on the next
succeeding business day) following the first date of public disclosure or (2)
the 75th day prior to such scheduled date of such meeting (or if that day is not
a business day for the Corporation, on the next succeeding business day).  Any
public disclosure of the scheduled date of the meeting made by the Corporation
by means of a press release, a report or other document filed with the
Securities and Exchange Commission, or a letter or report sent to stockholders
of record of the Corporation, shall be deemed to be sufficient public disclosure
of the date of such meeting for purposes of these By-laws.



 
 

--------------------------------------------------------------------------------

 

A stockholder's notice to the Secretary shall set forth as to each matter the
stockholder proposes to bring before the annual meeting (a) a brief description
of the proposal desired to be brought before the annual meeting and the reasons
for conducting such business at the annual meeting, (b) the name and address, as
they appear on the Corporation's stock transfer books, of the stockholder
proposing such business and of the beneficial owners (if any) of the stock
registered in such stockholder's name and the name and address of other
stockholders known by such stockholder to be supporting such proposal on the
date of such stockholder's notice, (c) the class and number of shares of the
Corporation's capital stock which are held of record, beneficially owned or
represented by proxy by the stockholder and by any other stockholders known by
such stockholder to be supporting such proposal on the record date for the
annual meeting in question (if such date shall then have been made publicly
available) and on the date of such stockholder's notice, and (d) any material
interest of the stockholder in such proposal.


If the Board of Directors, or a designated committee thereof, determines that
any stockholder proposal was not timely made in accordance with the provisions
of this Section 2, or that the information provided in a stockholder's notice
does not satisfy the informational requirements of this Section 2 in any
material respect, then such proposal shall not be presented for action at the
annual meeting in question.  If neither the Board of Directors nor such
committee makes a determination as to the validity of any stockholder proposal,
the presiding officer of the annual meeting shall determine and declare at the
annual meeting whether the stockholder proposal was made in accordance with the
terms of this Section 2.  If the presiding officer determines that a stockholder
proposal was made in accordance with the terms of this Section 2, he shall so
declare at the annual meeting and ballots shall be provided for use at the
meeting with respect to any such proposal.  If the presiding officer determines
that a stockholder proposal was not made in accordance with the terms of this
Section 2, he shall so declare at the annual meeting and any such proposal shall
not be acted upon at the annual meeting.


The provisions of this By-law shall not prevent the consideration and approval
or disapproval at the annual meeting of reports of officers, Directors and
committees of the Board of Directors, but in connection with such reports, no
new business shall be acted upon at such annual meeting unless stated, filed and
received as herein provided.


Notwithstanding the foregoing provisions of this By-law, a stockholder shall
also comply with all applicable requirements of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), and the rules and regulations thereunder
with respect to the matters set forth in this By-law.  Nothing in this By-law
shall be deemed to affect any rights of stockholders to request inclusion of
proposals in the Corporation's proxy statement pursuant to Rule 14a-8 under the
Exchange Act.


Section 3.  Special Meetings.  Except as otherwise required by law, special
meetings of the stockholders of the Corporation may be called only by the Board
of Directors pursuant to a resolution approved by the affirmative vote of a
majority of the Directors then in office or the Chairman of the Board.



 
3

--------------------------------------------------------------------------------

 

Section 4.  Matters to be Considered at Special Meetings.  Only those matters
set forth in the notice of the special meeting may be considered or acted upon
at a special meeting of stockholders of the Corporation, unless otherwise
provided by law.


Section 5.  Notice of Meetings; Adjournments.  A written notice of each annual
meeting of stockholders stating the place, date and hour of such annual meeting
shall be given by the Secretary (or other person authorized by these By-laws or
by law) not less than 10 days nor more than 60 days before the meeting, to each
stockholder entitled to vote thereat and to each stockholder who, by law or
under the Restated Certificate of Incorporation or under these By-laws, is
entitled to such notice, by delivering such notice to him or by mailing it,
postage prepaid, and addressed to such stockholder at the address of such
stockholder as it appears in the records of the Corporation.  Such notice shall
be deemed to be delivered when hand delivered to such address or deposited in
the mail so addressed, with postage prepaid.


Notice of all special meetings of stockholders shall be given in the same manner
as provided for annual meetings of the stockholders, except that the written
notice of all special meetings shall state the purpose or purposes for which the
meeting has been called.


Notice of an annual or special meeting of stockholders need not be given to a
stockholder if a written waiver of notice is executed before or after such
meeting by such stockholder or such stockholder's authorized attorney, if
communication with such stockholder is unlawful, or if such stockholder attends
such meeting, unless such attendance was for the express purpose of objecting at
the beginning of the meeting to the transaction of any business because the
meeting was not lawfully called or convened.  Neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the
stockholders need be specified in any written waiver of notice.


The Board of Directors may postpone and reschedule any previously scheduled
annual or special meeting of stockholders and any record date with respect
thereto, regardless of whether any notice or public disclosure with respect to
any such meeting has been sent or made pursuant to Section 2 of this Article I
or Section 3 of Article II hereof or otherwise.  When any meeting is convened,
the presiding officer may adjourn the meeting if (a) no quorum is present for
the transaction of business, (b) the Board of Directors determines that
adjournment is necessary or appropriate to enable the stockholders to consider
fully information which the Board of Directors determines has not been made
sufficiently or timely available to stockholders, or (c) the Board of Directors
determines that adjournment is otherwise in the best interests of the
Corporation.  When any annual or special meeting of stockholders is adjourned to
another hour, date or place, notice need not be given of the adjourned meeting
other than an announcement at the meeting at which the adjournment is taken of
the hour, date and place to which the meeting is adjourned; provided, however,
that if the adjournment is for more than 30 days, or if after the adjournment a
new record date is fixed for the adjourned meeting, notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote thereat
and each stockholder who, by law or under the Restated Certificate of
Incorporation or these By-laws, is entitled to such notice.



 
4

--------------------------------------------------------------------------------

 

Section 6.  Quorum.  At any annual or special meeting of stockholders, the
holders of a majority of the voting power of all classes of stock issued,
outstanding and entitled to vote at such meeting, represented in person or by
proxy, shall constitute a quorum at such meeting; but if less than a quorum is
present at such meeting, the holders of a majority of the voting power of all
classes of stock issued, outstanding and entitled to vote at such meeting that
are present in person or by proxy at such meeting or the presiding officer may
adjourn the meeting from time to time, and the meeting may be held as adjourned
without further notice, except as provided in Section 5 of this Article I.  At
such adjourned meeting at which a quorum is present, any business may be
transacted which might have been transacted at the meeting as originally
noticed.  The stockholders present at a duly constituted meeting may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum.


Section 7.  Voting and Proxies.  The voting power of each share of capital stock
of the Corporation shall be as set forth in the Restated Certificate of
Incorporation, with a proportionate vote for each fraction of any
share.  Stockholders may vote either in person or by written proxy, but no proxy
shall be voted or acted upon after three years from its date, unless the proxy
provides for a longer period.  Proxies shall be filed with the Secretary of the
meeting before being voted.  Except as otherwise limited therein or as otherwise
provided by law, proxies shall entitle the persons authorized thereby to vote at
any adjournment of such meeting, but they shall not be valid after final
adjournment of such meeting.  A proxy with respect to stock held in the name of
two or more persons shall be valid if executed by or on behalf of any one of
them unless at or prior to the exercise of such proxy the Corporation receives a
specific written notice to the contrary from any one of them.  A proxy
purporting to be executed by or on behalf of a stockholder shall be deemed
valid, and the burden of proving invalidity shall rest on the challenger.


Section 8.  Action at Meeting.  When a quorum is present, any matter before any
annual or special meeting of stockholders shall be decided by vote of the
holders of all classes of stock present in person or by proxy representing a
majority of the votes of all classes of stock entitled to be cast at the
meeting, except where a larger vote is required by law, by the Restated
Certificate of Incorporation or by these By-laws.  Any election by stockholders
shall be determined by a plurality of the votes of all classes of stock cast,
except where a larger vote is expressly required by law, by the Restated
Certificate of Incorporation or by these By-laws.  The Corporation shall not
directly or indirectly vote any shares of its own stock; provided, however, that
the Corporation may vote shares which it holds in a fiduciary capacity to the
extent permitted by law.


Section 9.  Action by Consent.  Any action required or permitted by law to be
taken at any annual or special meeting of stockholders may be taken without a
meeting, without prior notice and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
stock having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting at which all shares entitled to
vote thereon were present and voted.  Prompt notice of the corporate action
without a meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing.



 
5

--------------------------------------------------------------------------------

 

Section 10.  Stockholder Lists.  The Secretary (or the Corporation's transfer
agent or other person authorized by these By-laws or by law) shall prepare and
make, at least 10 days before every annual or special meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares of each class of stock registered in the name of each
stockholder.  Such list shall be open to the examination of any stockholder, for
any purpose germane to the meeting, during ordinary business hours, for a period
of at least 10 days prior to the meeting, either at a place within the city
where the meeting is to be held, which place shall be specified in the notice of
the meeting, or, if not so specified, at the place where the meeting is to be
held.  The list shall also be produced and kept at the hour, date and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.


Section 11.  Presiding Officer.  The Chairman of the Board, or in his absence,
the President, shall preside at all annual or special meetings of stockholders
and shall have the power, among other things, to adjourn such meeting at any
time and from time to time, subject to Sections 5 and 6 of this Article I.  The
order of business and all other matters of procedure at any meeting of the
stockholders shall be determined by the presiding officer.


Section 12.  Voting Procedures and Inspectors of Elections.  The Corporation
shall, in advance of any meeting of stockholders, appoint one or more inspectors
to act at the meeting and make a written report thereof.  The Corporation may
designate one or more persons as alternate inspectors to replace any inspector
who fails to act.  If no inspector or alternate is able to act at a meeting of
stockholders, the presiding officer shall appoint one or more inspectors to act
at the meeting.  Any inspector may, but need not, be an officer, employee or
agent of the Corporation.  Each inspector, before entering upon the discharge of
his duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his
ability.  The inspectors shall perform such duties as are required by the
Delaware General Corporation Law, as amended from time to time, including the
counting of all votes and ballots.  The inspectors may, with the approval of the
presiding officer, appoint or retain other persons or entities to assist the
inspectors in the performance of the duties of the inspectors.  The presiding
officer may review all determinations made by the inspector(s), and in so doing
the presiding officer shall be entitled to exercise his sole judgment and
discretion and he shall not be bound by any determinations made by the
inspector(s).  All determinations by the inspector(s) and, if applicable, the
presiding officer shall be subject to further review by any court of competent
jurisdiction.



 
6

--------------------------------------------------------------------------------

 

ARTICLE II


Directors


Section 1.  Powers.  All the power of the Corporation shall be exercised by or
under the direction of the Board of Directors except as otherwise provided by
the Restated Certificate of Incorporation or as required by law.  In the event
of a vacancy in the Board of Directors, the remaining Directors, except as
otherwise provided by law, may exercise the powers of the full Board until the
vacancy is filled.


Section 2.  Number; Election; Qualification.  The Board of Directors shall
consist of not more than fifteen (15) nor less than three (3) members.  The
exact number of Directors within the maximum and minimum limitations specified
herein may be fixed from time to time by resolution of a majority of the Board
of Directors then in office or by the stockholders at the annual meeting of
stockholders.  The Directors shall be elected by the stockholders at each annual
meeting, except as provided in Section 5 of this Article II.  No Director need
be a stockholder.


Section 3.  Director Nominations.  Nominations of candidates for election as
Directors of the Corporation at any annual meeting of stockholders may be made
(a) by, or at the direction of, a majority of the Board of Directors or a
designated committee thereof, or (b) by any holder of record (both as of the
time notice of such nomination is given by the stockholder as set forth below
and as of the record date for the annual meeting in question) of any shares of
the capital stock of the Corporation entitled to vote at such annual meeting who
complies with the procedures set forth in this Section 3.  Any stockholder who
seeks to make such a nomination, or his representative, must be present in
person at the annual meeting.  Only persons nominated in accordance with the
procedures set forth in this Section 3 shall be eligible for election as
Directors at an annual meeting of stockholders.


Nominations, other than those made by, or at the direction of, the Board of
Directors or a designated committee thereof, shall be made pursuant to timely
notice in writing to the Secretary of the Corporation as set forth in this
Section 3.  To be timely, a stockholder's notice shall be delivered to, or
mailed and received, at the principal executive offices of the Corporation
(a) not less than 75 days nor more than 120 days prior to the Anniversary Date
or (b) in the event that the annual meeting of stockholders is called for a date
more than seven days prior to the Anniversary Date, not later than the close of
business on (i) the 20th day (or if that day is not a business day for the
Corporation, on the next succeeding business day) following the first date on
which the date of such meeting was publicly disclosed or (ii) if such date of
public disclosure occurs more than 75 days prior to such scheduled date of such
meeting, then the later of (1) the 20th day (or if that day is not a business
day for the Corporation, on the next succeeding business day) following the
first date of public disclosure of the date of such meeting or (2) the 75th day
prior to such scheduled date of such meeting (or if that day is not a business
day for the Corporation, on the next succeeding business day).  Any public
disclosure of the scheduled date of the meeting made by the Corporation by means
of a press release, a report or other document filed with the Securities and
Exchange Commission, or a letter or report sent to stockholders of record of the
Corporation, shall be deemed to be sufficient public disclosure of the date of
such meeting for purposes of these By-laws.



 
7

--------------------------------------------------------------------------------

 

Such stockholder's notice shall set forth (a) as to each person whom the
stockholder proposes to nominate for election or re-election as a director (i)
the name, age, business address and residential address of such person, (ii) the
principal occupation or employment of such person during the past five years,
(iii) the class and number of shares of the Corporation's capital stock which
are beneficially owned by such person on the date of such stockholder notice,
(iv) a description of any of the following events that has occurred within the
last five years and that is material to the evaluation of the ability or
integrity of such proposed nominee:  (1) a petition under federal bankruptcy
laws or any state insolvency laws was filed by or against such person, (2) a
conviction of such person in a criminal proceeding or the naming of such person
as a subject of a criminal proceeding (excluding traffic violations and other
minor offenses), (3) a finding by any court of competent jurisdiction that such
person has violated any federal or state securities law or federal commodities
law, which judgment or finding has not been subsequently reversed, suspended or
vacated, or (4) the entry of any order, judgment or decree, not subsequently
reversed, suspended or vacated, of any court of competent jurisdiction or of any
federal or state governmental or quasi-governmental agency, authority or
commission enjoining such person or otherwise limiting him from engaging in any
type of business practice or in any activity in connection with the purchase or
sale of any security or commodity, and (v) the consent of each nominee to serve
as a Director if so elected and (b) as to the stockholder giving the notice (i)
the name and address, as they appear on the Corporation's stock transfer books,
of such stockholder and of the beneficial owners (if any) of the stock
registered in such stockholder's name and the name and address of other
stockholders known by such stockholder to be supporting such nominee or
nominees, (ii) the class and number of shares of the Corporation's capital stock
which are beneficially owned by such stockholder and such beneficial owners (if
any) on the date of such stockholder's notice and by any other stockholders
known by such stockholder to be supporting such nominee or nominees on the date
of such stockholder's notice, (iii) a representation that the stockholder or his
representative intends to appear in person at the meeting to nominate the person
or persons specified in the notice, (iv) a description of all arrangements or
understandings between such stockholder and each nominee and any other person or
persons (naming such person or persons) pursuant to which the nomination or
nominations are to be made by such stockholders; provided, that nothing in this
Section 3 shall require the stockholder giving such notice to provide to the
Corporation copies of such stockholder's preliminary or definitive proxy, proxy
statement, or other soliciting material filed with the Securities and Exchange
Commission.  At the request of the Board of Directors, any person nominated by,
or at the direction of, the Board of Directors for election as a Director at an
annual meeting shall furnish to the Secretary of the Corporation that
information required to be set forth in a stockholder's notice of nomination
which pertains to such nominee.


No person shall be elected by the stockholders as a Director of the Corporation
unless nominated in accordance with the procedures set forth in this Section
3.  Election of Directors at the annual meeting need not be by written ballot,
unless otherwise provided by the Board of Directors or presiding officer at such
annual meeting.  If written ballots are to be used, ballots bearing the names of
all the persons who have been nominated for election as Directors at the annual
meeting in accordance with the procedures set forth in this Section 3 shall be
provided for use at the annual meeting.



 
8

--------------------------------------------------------------------------------

 

If the Board of Directors, or a designated committee thereof, determines that
any stockholder nomination was not timely made in accordance with the terms of
this Section 3 or that the information provided in a stockholder's notice does
not satisfy the informational requirements of this Section 3 in any material
respect, then such nomination shall not be considered at the annual meeting in
question.  If neither the Board of Directors nor such committee makes a
determination as to the validity of any nominations by a stockholder as set
forth above, the presiding officer of the annual meeting shall determine and
declare at the annual meeting whether a nomination was made in accordance with
the terms of this Section 3.  If the presiding officer determines that a
nomination was made in accordance with the terms of this Section 3, he shall so
declare at the annual meeting and ballots shall be provided for use at the
meeting with respect to such nomination.  If the presiding officer determines
that a nomination was not made in accordance with the terms of this Section 3,
he shall so declare at the annual meeting and such nomination shall be
disregarded.


Section 4.  Tenure.  Except as otherwise provided by law, by the Restated
Certificate of Incorporation or by these By-laws, Directors shall hold office
until the next annual meeting of stockholders and until their successors are
elected and qualified or until their earlier resignation or removal.


Section 5.  Vacancies.  Any vacancy occurring on the Board of Directors,
including any vacancy resulting from death, resignation, retirement,
disqualification, removal or other cause or created by reason of an increase in
the authorized number of Directors shall be filled by the affirmative vote of a
majority of the remaining Directors then in office, even if such majority is
less than a quorum of the Board of Directors.  Any Director appointed in
accordance with the preceding sentence shall hold office subject to the
provisions of these By-laws until the next annual meeting of stockholders and
until such Director's successor is elected and qualified or until such Director
resigns or is removed.  In the event of a vacancy in the Board of Directors, the
remaining Directors, except as otherwise provided by law, may exercise the
powers of the full Board of Directors until the vacancy is filled.


Section 6.  Removal.  Any Director (including persons elected by Directors to
fill vacancies in the Board of Directors) or the entire Board of Directors may
be removed with or without cause by the affirmative vote of the holders of at
least a majority of the voting power of the shares of the Corporation then
entitled to vote at an election of Directors, voting together as a single
class.  Any Director may be removed for cause by vote of a majority of the
Directors then in office.  A Director may be removed for cause only after
reasonable notice and opportunity to be heard before the body proposing to
remove him.



 
9

--------------------------------------------------------------------------------

 

Section 7.  Resignation.  A Director may resign at any time by giving written
notice to the Chairman of the Board, the President or the Secretary.  A
resignation shall be effective upon receipt, unless the resignation otherwise
provides.


Section 8.  Regular Meetings.  The regular annual meeting of the Board of
Directors shall be held, without other notice than this By-law, on the same date
and at the same place as the annual meeting of stockholders following the close
of such meeting of stockholders.  Other regular meetings of the Board of
Directors may be held without call or notice at such hour, date and place as the
Board of Directors may from time to time determine.


Section 9.  Special Meetings.  Special meetings of the Board of Directors may be
called, orally or in writing, by or at the request of the Chairman of the Board,
the Treasurer, or two or more Directors designating the hour, date and place
thereof.


Section 10.  Notice of Special Meetings.  Notice of the hour, date and place of
all special meetings of the Board of Directors shall be given to each Director
by the Secretary or an Assistant Secretary, or in case of the death, absence,
incapacity or refusal of such persons, by the President.  Notice of any special
meeting of the Board of Directors shall be given to each Director in person or
by telephone, telex, telecopy or other written form of electronic communication,
or by telegram sent to his business or home address at least 24 hours in advance
of the meeting, or by written notice mailed to his business or home address at
least 48 hours in advance of the meeting.  Such notice shall be deemed to be
delivered when hand delivered to such address, read to such Director by
telephone, deposited in the mail so addressed, with postage thereon prepaid if
mailed, dispatched or transmitted if telexed or telecopied, or when delivered to
the telegraph company if sent by telegram.


When any Board of Directors meeting, either regular or special, is adjourned for
30 days or more, notice of the adjourned meeting shall be given as in the case
of an original meeting.  It shall not be necessary to give any notice of the
hour, date or place of any meeting adjourned for less than 30 days or of the
business to be transacted thereat, other than an announcement at the meeting at
which such adjournment is taken of the hour, date and place to which the meeting
is adjourned.


A written waiver of notice executed before or after a meeting by a Director and
filed with the records of the meeting shall be deemed to be equivalent to notice
of the meeting.  The attendance of a Director at a meeting shall constitute a
waiver of notice of such meeting, except where a Director attends a meeting for
the express purpose of objecting to the transaction of any business because such
meeting is not lawfully called or convened.  Except as otherwise required by
law, by the Restated Certificate of Incorporation or by these By-laws, neither
the business to be transacted at, nor the purpose of, any meeting of the Board
of Directors need be specified in the notice or waiver of notice of such
meeting.



 
10

--------------------------------------------------------------------------------

 

Section 11.  Quorum.  At any meeting of the Board of Directors, a majority of
the Directors then in office shall constitute a quorum for the transaction of
business, but if less than a quorum is present at a meeting, a majority of the
Directors present may adjourn the meeting from time to time, and the meeting may
be held as adjourned without further notice, except as provided in Section 10 of
this Article II.  Any business which might have been transacted at the meeting
as originally noticed may be transacted at such adjourned meeting at which a
quorum is present.


Section 12.  Action at Meeting.  At any meeting of the Board of Directors at
which a quorum is present, a majority of the Directors present may take any
action on behalf of the Board of Directors, unless a larger number is required
by law, by the Restated Certificate of Incorporation or by these By-laws.


Section 13.  Action by Consent.  Any action required or permitted to be taken at
any meeting of the Board of Directors may be taken without a meeting if all
members of the Board of Directors consent thereto in writing.  Such written
consent shall be filed with the records of the meetings of the Board of
Directors and shall be treated for all purposes as a vote at a meeting of the
Board of Directors.


Section 14.  Manner of Participation.  Directors may participate in meetings of
the Board of Directors by means of conference telephone or similar
communications equipment by means of which all Directors participating in the
meeting can hear each other, and participation in a meeting in accordance
herewith shall constitute presence in person at such meeting for purposes of
these By-laws.


Section 15.  Chairman of the Board.  The Chairman of the Board shall, subject to
the direction of the Board of Directors, have general supervision and control of
its business.  The Chairman of the Board shall preside, when present, at all
meetings of the Board of Directors, unless the Board of Directors shall
otherwise provide, and at meetings of the stockholders as provided in Section 11
of Article I hereof.  The Chairman is not an officer of the Corporation.


Section 16.  Committees.  The Board of Directors, by vote of a majority of the
Directors then in office, may elect from its number one or more committees,
including an Executive Committee and an Audit Committee, and may delegate
thereto some or all of its powers except those which by law, by the Restated
Certificate of Incorporation, or by these By-laws may not be delegated.  Except
as the Board of Directors may otherwise determine, any such committee may make
rules for the conduct of its business, but unless otherwise provided by the
Board of Directors or in such rules, its business shall be conducted so far as
possible in the same manner as is provided by these By-laws for the Board of
Directors.  All members of such committees shall hold such offices at the
pleasure of the Board of Directors.  The Board of Directors may abolish any such
committee at any time.  Any committee to which the Board of Directors delegates
any of its powers or duties shall keep records of its meetings and shall report
its action to the Board of Directors.  The Board of Directors shall have power
to rescind any action of any committee, but no such rescission shall have
retroactive effect.



 
11

--------------------------------------------------------------------------------

 

Section 17.  Director Emeritus.  The Board of Directors may by resolution
appoint any former Director who has retired from the Board of Directors as a
Director Emeritus.  Directors Emeriti may be invited to attend meetings of the
Board of Directors or any committee of the Board of Directors; however, they
shall not have the right to vote and they shall be excluded from the number of
Directors for quorum and other purposes.  Directors Emeriti shall be appointed
for one-year terms and may be reappointed for an unlimited number of additional
one-year terms.




ARTICLE III


Officers


Section 1.  Enumeration.  The officers of the Corporation shall consist of a
President, a Secretary, a Treasurer, and such other officers, including without
limitation one or more Executive Vice Presidents, Vice Presidents, Assistant
Secretaries and Assistant Treasurers, as the Board of Directors may determine.


Section 2.  Election.  At the regular annual meeting of the Board of Directors
following the annual meeting of stockholders, the Board of Directors shall elect
the President, the Secretary, and the Treasurer.  Other officers may be elected
by the Board of Directors at such regular annual meeting or at any other regular
or special meeting.


Section 3.  Qualification.  No officer need be a stockholder or a Director.  Any
person may occupy more than one office of the Corporation at any time.  Any
officer may be required by the Board of Directors to give bond for the faithful
performance of his duties in such amount and with such sureties as the Board of
Directors may determine.


Section 4.  Tenure.  Except as otherwise provided by the Restated Certificate of
Incorporation or by these By-laws, each officer of the Corporation shall hold
office until the regular annual meeting of the Board of Directors following the
next annual meeting of stockholders and until such officer's successor is
elected and qualified or until such officer's earlier resignation or
removal.  Any officer may resign by delivering a written resignation to the
Board of Directors, and such resignation shall be effective upon receipt unless
it is specified to be effective at some other time or upon the happening of some
other event.


Section 5.  Removal.  Except as otherwise provided by law, the Board of
Directors may remove any officer with or without cause by the affirmative vote
of a majority of the Directors then in office.


Section 6.  Vacancies.  Any vacancy in any office may be filled for the
unexpired portion of the term by the Board of Directors.



 
12

--------------------------------------------------------------------------------

 

Section 7.  President.  The President shall be the chief operating officer of
the Corporation and shall perform such duties as the Board of Directors or the
Chairman of the Board may from time to time determine.  In the absence of the
Chairman of the Board, the President shall preside, when present, at meetings of
the Board of Directors, unless the Board of Directors shall otherwise provide,
and at meetings of the stockholders as provided in Section 11 of Article I
hereof.


Section 8.  Executive Vice Presidents; Vice Presidents.  Any Executive Vice
President or Vice President shall have such powers and shall perform such duties
as the Board of Directors, the Chairman of the Board or the President may from
time to time designate.


Section 9.  Treasurer and Assistant Treasurers.  The Treasurer shall, subject to
the direction of the Board of Directors, have general charge of the financial
affairs of the Corporation and shall cause to be kept accurate books of
account.  He shall have custody of all funds, securities, and valuable documents
of the Corporation, except as the Board of Directors may otherwise provide.


Any Assistant Treasurer shall have such powers and perform such duties as the
Board of Directors may from time to time designate.


Section 10.  Secretary and Assistant Secretaries.  The Secretary shall record
all the proceedings of the meetings of the stockholders and the Board of
Directors (including committees of the Board) in books kept for that
purpose.  In his absence from any such meeting, a temporary secretary chosen at
the meeting shall record the proceedings thereof.  The Secretary shall have
charge of the stock ledger (which may, however, be kept by any transfer or other
agent of the Corporation).  He shall have custody of the seal of the
Corporation, and he, or an Assistant Secretary, shall have authority to affix it
to any instrument requiring it, and, when so affixed, the seal may be attested
by his signature or that of an Assistant Secretary.  He shall have such other
duties and powers as may be designated from time to time by the Board of
Directors, the Chairman of the Board or the President.


Any Assistant Secretary shall have such powers and perform such duties as the
Board of Directors may from time to time designate.


Section 11.  Other Powers and Duties.  Subject to these By-laws and to such
limitations as the Board of Directors may from time to time prescribe, the
officers of the Corporation shall each have such powers and duties as generally
pertain to their respective offices, as well as such powers and duties as from
time to time may be conferred by the Board of Directors.


Section 12.  Compensation.  The compensation of the officers of the Corporation
shall be fixed from time to time by the Board of Directors; provided, however,
that the Board of Directors may authorize any officer or committee to fix the
compensation of officers and employees.  No officer shall be prevented from
receiving compensation by reason of the fact that such officer is also a
Director of the Corporation.



 
13

--------------------------------------------------------------------------------

 

ARTICLE IV


Capital Stock


Section 1.  Certificates of Stock.  Shares of the capital stock of the
Corporation may be certificated or uncertificated, as provided under the General
Corporation Law of the State of Delaware.  Each stockholder, upon written
request to the transfer agent or registrar of the Corporation, shall be entitled
to a certificate of the capital stock of the Corporation in such form as may
from time to time be prescribed by the Board of Directors.  Such certificate
shall bear the Corporation seal and shall be signed by the Chairman of the Board
of the President or a Vice President and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary.  The Corporation seal and
the signatures by corporation officers may be facsimiles if the certificate is
manually countersigned by an authorized person on behalf of a transfer agent or
registrar other than the Corporation or its employee.  In case any officer,
transfer agent or registrar who has signed or whose facsimile signature has been
placed on such certificate shall have ceased to be such officer, transfer agent
or registrar before such certificate is issued, it may be issued by the
Corporation with the same effect as if such officer, transfer agent or registrar
were such officer, transfer agent or registrar at the time of its issue.  Every
certificate for shares of stock which are subject to any restriction on transfer
and every certificate issued when the Corporation is authorized to issue more
than one class or series of stock shall contain such legend with respect thereto
as is required by law.  The Corporation shall be permitted to issue fractional
shares.


Section 2.  Transfers.  Subject to any restrictions on transfer and unless
otherwise provided by the Board of Directors, shares of stock may be transferred
only on the books of the Corporation, if such shares are certificated, by the
surrender to the Corporation or its transfer agent of the certificate therefore
properly endorsed or accompanied by a written assignment or power of attorney
properly executed, with transfer stamps (if necessary) affixed, or upon proper
instructions from the holder of uncertificated shares, in each case with such
proof of the authenticity of signature as the Corporation or its transfer agent
may reasonably require.


Section 3.  Record Holders.  Except as may otherwise be required by law, by the
Restated Certificate of Incorporation or by these By-laws, the Corporation shall
be entitled to treat the record holder of stock as shown on its books as the
owner of such stock for all purposes, including the payment of dividends and the
right to vote with respect thereto, regardless of any transfer, pledge or other
disposition of such stock, until the shares have been transferred on the books
of the Corporation in accordance with the requirements of these By-laws.


It shall be the duty of each stockholder to notify the Corporation of his, her
or its post office address and any changes thereto.



 
14

--------------------------------------------------------------------------------

 

Section 4.  Record Date.  In order that the Corporation may determine the
stockholders entitled to receive notice of or to vote at any meeting of
stockholders or any adjournments thereof, or to express consent to corporate
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the Board of Directors may fix, in
advance, a record date, which, (i) with respect to any meeting of stockholders,
shall be not more than 60 nor less than 10 days (except as otherwise required by
law) before the date of such meeting, (ii) with respect to corporate action
without a meeting, shall be not more than 10 days after the date on which the
resolution fixing the record date is adopted by the Board of Directors and (iii)
with respect to any other lawful action, shall be not more than 60 days prior to
such action.  In such case, only stockholders of record on such record date
shall be so entitled, notwithstanding any transfer of stock on the books of the
Corporation after the record date.


If no record date is fixed:  (i) the record date for determining stockholders
entitled to receive notice of or to vote at a meeting of stockholders shall be
at the close of business on the day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held; (ii) the record date for
determining stockholders entitled to express consent to corporate action in
writing without a meeting, when no prior action by the Board of Directors is
necessary, shall be the day on which the first written consent is expressed; and
(iii) the record date for determining
stockholders for any other purpose shall be at the close of business on the day
on which the Board of Directors adopts the resolution relating thereto.


Section 5.  Replacement of Certificates.  In case of the alleged loss,
destruction or mutilation of a certificate of stock, a duplicate certificate may
be issued in place thereof, upon such terms as the Board of Directors may
prescribe, provided, however, that if such shares have ceased to be
certificated, a new certificate shall be issued only upon written request to the
transfer agent or registrar of the Corporation.




ARTICLE V


Indemnification of Directors, Officers and Others


Section 1.  Indemnifiable Events; Extent of Indemnification.


(a)             The Corporation shall indemnify, to the fullest extent permitted
by the General Corporation Law of the State of Delaware (as presently in effect
or as hereafter amended):


(i)             Any person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
or suit by or in the right of the Corporation) by reason of the fact that he is
or was a Director or officer of the Corporation, or is or was serving at the
request of the Corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably

 
15

--------------------------------------------------------------------------------

 

incurred by him in connection with such suit, action or proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Corporation, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal action or
proceeding, that the person had reasonable cause to believe that his conduct was
unlawful.


(ii)             Any person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
he is or was a Director or  officer of the Corporation, or is or was serving at
the request of the Corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Corporation and except that no indemnification shall be
made in respect of any claim, issue or matter as to which such person shall have
been adjudged to be liable for negligence or misconduct in the performance of
his duty to the Corporation unless, and only to the extent that, the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses which the Court of
Chancery or such other court shall deem proper.


(iii)             To the extent that a Director or officer of the Corporation
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in paragraphs (i) and (ii), or in defense of any claim,
issue or matter therein, he shall be indemnified against expenses (including
attorneys' fees) actually and reasonably incurred by him in connection
therewith.


(b)             The Board of Directors, in its discretion, may authorize the
Corporation to indemnify:


(i)             Any person who was or is a party or is threatened to be made a
party to any threatened pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Corporation) by reason of the fact that he is or was an
employee or agent of the Corporation, or is or was serving at the request of the
Corporation as a Director or as an employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in

 
16

--------------------------------------------------------------------------------

 

good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Corporation and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed tothe best interests
of the Corporation or, with respect to any criminal action or proceeding, that
the person had reasonable cause to believe that his conduct was unlawful.


(ii)             Any person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
he is or was an employee or agent of the Corporation, or is or was serving at
the request of the Corporation as a employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Corporation and except that no indemnification shall be
made in respect of any claim, issue or matter as to which such person shall have
been adjudged to be liable for negligence or misconduct in the performance of
his duty to the Corporation unless, and only to the extent that, the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnify for such expenses which the Court of
Chancery or such other court shall deem proper.


Section 2.  Determination of Entitlement.  Any indemnification hereunder (unless
required by law or ordered by a court) shall be made by the Corporation only as
authorized in the specific case upon a determination that indemnification of the
Director, officer, employee or agent is proper in the circumstances because he
has met the applicable standard of conduct set forth in Section 1 of this
Article V.  Such determination shall be made (a) by the Board of Directors by a
majority vote of a quorum consisting of Directors who were not parties to such
action, suit or proceeding, or (b) if such a quorum is not obtainable, or, even
if obtainable a quorum of disinterested Directors so directs, by independent
legal counsel in a written opinion, or (c) by the stockholders of the
Corporation.


Section 3.  Advance Payments.  Expenses incurred in defending a civil or
criminal action, suit or proceeding may be paid by the Corporation in advance of
the final disposition of such action, suit or proceeding, only as authorized by
the Board of Directors in the specific case (including by one or more Directors
who may be parties to such action, suit or proceeding), upon receipt of an
undertaking by or on behalf of the Director, officer, employee or agent to repay
such amount unless it shall ultimately be determined that he is entitled to be
indemnified by the Corporation as authorized in this Article V.



 
17

--------------------------------------------------------------------------------

 

Section 4.  Non-Exclusive Nature of Indemnification.  The indemnification
provided herein shall not be deemed exclusive of any other rights to which any
person, whether or not entitled to be indemnified hereunder, may be entitled
under any statute, by-law, agreement, vote of stockholders or Directors or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office, and shall continue as to a person
who has ceased to be a Director, officer, employee or agent and shall inure to
the benefit of the heirs, executors and administrators of such a person.  Each
person who is or becomes a Director or officer as aforesaid shall be deemed to
have served or to have continued to serve in such capacity in reliance upon the
indemnity provided for in this Article V.


Section 5.  Insurance.  To the extent obtainable, the Corporation may purchase
and maintain insurance with reasonable limits on behalf of any person who is or
was a Director, officer, employee or agent of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise against any liability asserted against such person and incurred by
such person in any such capacity, or arising out of such person's status as
such, whether or not the Corporation would have the power to indemnify such
person against such liability under the provisions of the General Corporation
Law of the State of Delaware (as presently in effect or hereafter amended), the
Restated Certificate of Incorporation of the Corporation or these By-laws.


Section 6.  No Duplicate Payments.  The Corporation's indemnification under
Section 1 of this Article V of any person who is or was a Director, officer,
employee or agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, shall be reduced by any
amounts such person receives as indemnification (i) under any policy of
insurance purchased and maintained on such person's behalf by the Corporation,
(ii) from such other Corporation, partnership, joint venture, trust or other
enterprise, or (iii) under any other applicable indemnification provision.


Section 7.  Amendment.  This Article V may be amended only so as to have a
prospective effect.  Any amendment to this Article V which would result in any
person having a more limited entitlement to indemnification may be approved only
by the stockholders.


ARTICLE VI


Transactions with Related Parties


Section 1.  Transactions Not Void.  No contract or transaction between the
Corporation and one or more of its Directors or officers, or between the
Corporation and any other corporation, partnership, association or other
organization in which one or more of its Directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the Director or officer is present at or
participates in the meeting of the Board of Directors or committee thereof,
which authorizes the contract or transaction, or solely because his or their
votes are counted for such purpose, if:



 
18

--------------------------------------------------------------------------------

 

(a)             The material facts as to his relationship or interest and as to
the contract or transaction are disclosed or are known to the Board of
Directors, or the committee, and the Board of Directors or committee in good
faith authorizes the contract or transaction by the affirmative votes of a
majority of the disinterested Directors, even though the disinterested Directors
be less than a quorum; or


(b)             The material facts as to his relationship or interest and as to
the contract or transaction are disclosed or are known to the stockholders
entitled to vote thereon, and the contract or transaction is specifically
approved in good faith by vote of the stockholders; or


(c)             The contract or transaction is fair as to the Corporation as of
the time it is authorized, approved or ratified, by the Board of Directors, a
committee thereof, or the stockholders.


Section 2.  Quorum.  Common or interested Directors may be counted in
determining the presence of a quorum at a meeting of the Board of Directors or
of a committee which authorizes the contract or transaction.


Section 3.  Limitation.  Nothing herein contained shall protect or purport to
protect any Director or officer of the Corporation against any liability to the
Corporation or its security holders to which he would otherwise be subject by
reason of his willful misfeasance, bad faith, gross negligence, or reckless
disregard of the duties involved in the conduct of his office.




ARTICLE VII


Miscellaneous Provisions


Section 1.  Fiscal Year.  Except as otherwise determined by the Board of
Directors, the fiscal year of the Corporation shall end on December 31 of each
year.


Section 2.  Seal.  The Board of Directors shall have power to adopt and alter
the seal of the Corporation.


Section 3.  Execution of Instruments.  All deeds, leases, transfers, contracts,
bonds, notes and other obligations to be entered into by the Corporation in the
ordinary course of its business without Director action may be executed on
behalf of the Corporation by the Chairman of the Board, the President, the
Treasurer or any Vice President.



 
19

--------------------------------------------------------------------------------

 

Section 4.  Voting of Securities.  Unless the Board of Directors otherwise
provides, the Chairman of the Board, the President or the Treasurer may waive
notice of and act on behalf of this Corporation, or appoint another person or
persons to act as proxy or attorney in fact for this Corporation with or without
discretionary power and/or power of substitution, at any meeting of stockholders
or stockholders of any other corporation or organization, any of whose
securities are held by this Corporation.


Section 5.  Resident Agent.  The Board of Directors may appoint a resident agent
upon whom legal process may be served in any action or proceeding against the
Corporation.


Section 6.  Corporate Records.  The original or attested copies of the Restated
Certificate of Incorporation, By-laws and records of all meetings of the
incorporators, stockholders and the Board of Directors and the stock and
transfer records, which shall contain the names of all stockholders, their
record addresses and the amount of stock held by each, shall be kept at the
principal office of the Corporation, at the office of its counsel, or at an
office of its transfer agent.


Section 7.  Restated Certificate of Incorporation.  All references in these
By-laws to the Restated Certificate of Incorporation shall be deemed to refer to
the Restated Certificate of Incorporation of the Corporation, as amended and in
effect from time to time.


Section 8.  Amendments.  These By-laws may be altered, amended or repealed, to
the extent permitted by applicable law, the Restated Certificate of
Incorporation and agreements to which the Corporation may from time to time be a
party, by the affirmative vote of the holders of a majority of the voting power
of all classes of the stock of the Corporation then entitled to vote, voting
together as a single class, at any regular or special meeting of the
stockholders of the Corporation, or by the vote of a majority of the Board of
Directors at any regular or special meeting thereof, without any action on the
part of the stockholders, unless otherwise provided herein; provided, however,
that (i) the Board of Directors may not amend or repeal this Section 8 nor may
it amend or repeal any other provision of these By-laws to the extent such
amendment or repeal requires action by the stockholders, and (ii) any amendment
or repeal of these By-laws by the Board of Directors and any provision to these
By-laws adopted by the Board of Directors may be amended or repealed by the
stockholders.

 




 
20

--------------------------------------------------------------------------------

 
